Citation Nr: 0412822	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision, which granted 
service connection for bilateral hearing loss with an initial 
noncompensable rating, and granted service connection for 
tinnitus, assigning a 10 percent rating effective January 31, 
2002.  The veteran indicated disagreement with this rating 
decision in an October 2002 written statement.  The RO issued 
a statement of the case in March 2003, and the veteran 
submitted a VA Form 9 in April 2003.

The Board first notes that in his substantive appeal, the 
veteran requested a hearing before a Board Member or Veterans 
Law Judge at the local RO.  On December 15, 2003, the veteran 
appeared and testified before the undersigned Veterans Law 
Judge at the RO via video teleconference procedures.


FINDINGS OF FACT

1.  The veteran's service connected hearing loss is 
manifested by hearing acuity at Level I for the right ear and 
Level VII for the left ear.

2.  The veteran's service-connected tinnitus is persistent, 
recurrent and perceived in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86,  Diagnostic Code 6100 (2003).

2.  The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (1998, 2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist 

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appellant was provided notice in February 2002 regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
Such notice was prior to the August 2002 rating decision that 
granted his claims for service connection, from which he 
appealed for an increased rating.  Therefore, because the 
required notice in this case was provided to the appellant 
prior to the initial AOJ adjudication, the timing of the 
notice complies with the express requirements of the law as 
found by the CAVC in Pelegrini.

In addition, in Pelegrini, the CAVC held, in part, that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything pertaining to your 
claim(s)". 

In this case, although the notice letter that was provided to 
the appellant does not contain the "fourth element", the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  He was provided a statement of the case in March 2003 
and a supplemental statement of the case in June 2003, which 
included the content of 38 C.F.R. § 3.159(b)(1) that sets out 
this fourth element.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Regarding the duty to assist, all relevant medical records 
have been obtained and associated with the claims file and 
the veteran has been examined for VA purposes in connection 
with these claims.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the appellant's claims.  
Therefore, the Board finds that VA's duty to assist the 
appellant regarding these matters has been fully 
accomplished.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.


II.  Claim for a higher initial rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.



A. Hearing Loss

As detailed below, the criteria for evaluating hearing 
impairment calls for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests. 38 C.F.R. § 4.85.  These results are then 
charted on tables set out in the Rating Schedule.  

During his VA examination, the veteran asserted that he has 
trouble understanding speech in most listening situations 
other than quiet.  At his videoconference hearing, the 
veteran testified to being able to pick up things with his 
right ear in quiet rooms, but the addition of noise in the 
room would prevent him from hearing anything discernable.  He 
further testified that his hearing aid was a great 
improvement.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran underwent a VA audiological examination in July 
2002.  Pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
30
15
45
50
LEFT
55
80
75
85

Average pure tone thresholds were 35 decibels in the right 
ear and 74 decibels in the left ear.  Speech recognition 
ability was 100 percent in the right ear and 60 percent in 
the left ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  The numeric designation for the left ear 
is VII, based upon intersecting the line for average puretone 
decibel loss of 74 and 60 percent discrimination.  Table VII 
must then be consulted for assignment of a percentage 
evaluation and assignment of a diagnostic code. With a 
numeric designation of I for the right ear and VII for the 
left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under 
diagnostic code 6100.

Although the veteran unquestionably has hearing loss, 
particularly in the left ear, it is simply not of a degree 
that VA may compensate for bilateral hearing loss.  The RO - 
in assigning an initial noncompensable rating - has applied 
the rating schedule accurately and there is no basis for 
assignment of a higher evaluation for any period since the 
veteran filed his claim for service connection in January 
2002.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable. 
38 U.S.C.A. § 5107(b).

The rating schedule is intended to take into consideration 
employment impairment.  The veteran has not asserted that his 
hearing loss has caused him difficulty at work.  The veteran 
has not sought VA outpatient treatment for hearing loss, and 
there certainly is no evidence that he has been frequently 
hospitalized for this condition.  Thus, the Board finds that 
consideration of this matter under the provisions relating to 
an extra-schedular evaluation under  38 C.F.R. 3.321 is not 
appropriate.

B. Tinnitus

When the veteran first applied for service connection for 
tinnitus, under amended criteria effective June 10, 1999, a 
10 percent evaluation was assigned for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000 to 2002).  A 
separate evaluation for tinnitus could be combined with an 
evaluation under Diagnostic Codes 6100 (hearing loss), 6200 
(otitis media, mastoiditis, and cholesteatoma), 6204 
(peripheral vestibular disorders) or other Diagnostic Code, 
except when tinnitus supported an evaluation under one of 
those diagnostic codes.  Id., Note.  

In response to perceived ambiguity in these criteria, VA's 
General Counsel concluded that a single 10 percent disability 
rating is to be assigned for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003.  

The criteria were again amended effective June 13, 2003, to 
provide that only a single 10 percent evaluation could be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2003).  It was noted 
that objective tinnitus (in which the sound is audible to 
other people and has a definable cause that may or may not be 
pathologic) was not to be evaluated under this Diagnostic 
Code, but evaluated as part of any underlying condition 
causing it.  Id. at Note (3).

In VAOPGCPREC 2-2003, the General Counsel noted, "tinnitus 
is the perception of sound in the absence of an acoustic 
stimulus."  Id. citing THE MERCK MANUAL 665 (17th Ed. 1999).  
The General Counsel referenced the notice of proposed 
rulemaking in its opinion for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260, by stating the following, in part:  

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs 
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).  

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  67 Fed. Reg. 
59,033 (Sept. 19, 2002).  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
It then made a determination that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  Furthermore, the General Counsel noted that the 
most recent amendment to Diagnostic Code 6260, which 
indicates that only a single 10 percent disability rating is 
authorized for tinnitus, merely restated the law as it 
existed both prior to and after the 1999 amendment.  
Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head, is for application in cases arising both 
before and after the 1999 amendment.  

Again, only a single 10 percent disability rating was 
authorized for tinnitus, whether perceived in one or both 
ears, both before and after the 1999 and 2003 amendments to 
the codes.  The Board is bound by precedent opinions of VA's 
General Counsel.  38 U.S.C.A. § 7104(c). 

In the instant case, the veteran is currently assigned the 
maximum allowable rating of 10 percent for recurrent tinnitus 
under either the old or newly revised version of Code 6260.  
This is based on the medical evidence of record, both private 
and VA, that supports the veteran's contentions that he 
perceives tinnitus bilaterally.  
The Board is unable to find any alternative diagnostic code 
under which the evaluation of the veteran's tinnitus might be 
increased.  Diagnostic Code 6260 refers to the possibility 
that an evaluation for tinnitus might be combined with 
separate evaluations not only for impaired hearing (under 
Diagnostic Code 6100), as has been done in this case, but 
also for chronic suppurative otitis media, mastoiditis, 
and/or cholesteatoma (under Diagnostic Code 6200) or 
peripheral vestibular disorders (under Diagnostic Code 6204), 
except where tinnitus itself supports an evaluation under one 
of those provisions.  See 38 C.F.R. § 4.87, Diagnostic Codes. 
6260, Note (2).  Here, however, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b).  However, there is no persuasive evidence that the 
veteran's tinnitus causes a marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated, and the veteran has not alleged 
the presence of such impairment.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied

Entitlement to an initial increased rating for tinnitus is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



